Determination of the State Liquor Authority, dated March 19, 1971, canceling petitioner’s special on-premises liquor license as of March 26, 1971, unanimously modified, on the law, to the extent of annulling such cancellation and substituting therefor a provision that petitioner’s license be suspended for 30 days and, as so modified, the determination is confirmed, without costs and without disbursements. In our opinion, upon the record herein, cancellation of petitioner’s license was so disproportionate to the offense committed by petitioner as to constitute an abuse of discretion, and the penalty should have been limited to the suspension as indicated herein. Concur — Stevens, P. J., Capozzoli, McGivern, Kupferman and Murphy, JJ.